Citation Nr: 1308242	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-24 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine with radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to March 1964, and from May 1990 to October 1993.  He also had reserve service from October 1985 to May 1990. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO denied a rating in excess of 40 percent for degenerative disc disease with radiculopathy of the left lower extremity.  In October 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in May 2010.  The RO issued a supplemental SOC in May 2011.

In March 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

For the reasons expressed below, the claim on appeal is being remanded to the RO, via the Appeals Management Center (AMC). VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.
 
Initially, the Board notes that the Veteran was last afforded a VA examination to determine the severity of his service-connected degenerative disc disease in May 2009, almost four (4) years ago.  Review of the May 2009 examination report reflects that the examiner was not able to review the claims file prior to issuing the report and, as such, may not have had knowledge of pertinent case facts.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 300 (2008).  Also, during the March 2012 hearing, the Veteran asserted that his spinal disability had worsened to the extent that he had to relinquish employment that required walking and standing.  

Pursuant to 38 C.F.R. § 3.327(a) (2012), examinations will be requested whenever VA determines that there is a need to determine the exact severity of a disability.  See also 38 C.F.R. § 3.159 (2012).  Because, in light of the facts noted above, the evidence of currently of record appears inadequate to resolve the claim for higher rating, further examination of the Veteran is warranted.  

Hence, the RO should arrange for the Veteran to undergo a VA spine examination, by an appropriate medical provider, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the claim for increased rating.  See 38 C.F.R. § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. Id.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should undertake appropriate action to obtain all pertinent, outstanding records.

The record reflects that there are outstanding VA medical records which may be pertinent to the claim.  Specifically, the Veteran testified in March 2012 that he is evaluated at least annually by a VA physician, but the last VA treatment notes associated with the claims file were generated by the Bay Pines VA facility on September 28, 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet.App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet.App. 611, 613 (1992).  Hence, the RO should obtain from the Bay Pines VAMC all outstanding records of relevant VA evaluation and/or treatment of the Veteran for association with the claims file.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The evidence of record also indicates that there are outstanding private medical records which may be pertinent to the claim on appeal.  In a May 2009 letter, the Veteran advised that he was going to be evaluated by a neurologist, Dr. Philip Tally, but no treatment notes from that provider are associated with the claims file.  In a July 2010 letter, he submitted some records from the Spine Center Institute and advised that he would be receiving future care from that facility, but no further treatment notes are associated with the record.  The claims file also contains records from the Veteran's private primary care physician dated through July 21, 2009, but he testified in March 2012 that he has continued to receive private primary care.  To the extent possible, these outstanding private records should be obtained.

Furthermore, the Veteran also has made statements indicating that potentially relevant employment records are outstanding.  In May 2009, he wrote to VA stating that he had been unemployed for a few months due to manifestations of his back disability.  He testified in March 2012 that he had recently resigned from a job because he could not keep up with the physical requirements.  VA has a duty to advise a claimant of the potential relevance of employment records.  See Spurgeon v. Brown, 10 Vet.App. 194, 197-98 (1997).  

Therefore, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish, or furnish appropriate authorization for the RO to obtain, outstanding records from the Spine Center Institute, Dr. Philip Tally, and Dr. Mandleblum (his private primary care physician).  The RO should also advise the Veteran that records from employment records are potentially relevant to his claim, and assist him in obtaining any such records, as needed.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal in light of all pertinent evidence and legal authority.  The RO's adjudication of the claim should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), is appropriate, as well as whether the procedures for assignment of a higher, extra-schedular rating, pursuant to 38 C.F.R. § 3.321, are invoked.

As a final matter, the Board points out that, after the Veteran filed his March 2009 claim for an increased rating for degenerative disc disease, in May 2009, the Veteran, through his representative, indicated that the Veteran is seeking service connection for radiculopathy of the left lower extremity secondary to degenerative disc disease.  The RO has characterized the Veteran's spine disability to include radiculopathy.  However, the RO has  not explicitly considered whether he is entitled to a separate rating for radiculopathy, to include of the left lower extremity.  See 38 C.F.R. § 4.71a, Note to General Rating Formula for Diseases and Injuries of the Spine. (2012).  Such should be accomplished on remand. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action: 

1. Obtain from the Bay Pines VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since September 28, 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

Specifically request that the Veteran provide, or provide appropriate authorization for the RO to obtain, records from Dr. Philip Tally, records dated after June 2010 from the Spine Center Institute, and records dated after July 21, 2009 from Dr. Mandleblum.  

Advise the Veteran of the potential relevance of employment records on his claim for increase, and assist him in obtaining such records, as needed.  

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA spine examination, by an appropriate medical provider, at a VA medical facility. 

The entire claims file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician should clearly indicate whether the Veteran has any neurological manifestation(s) of lumbar spine disability, to include radiculopathy of the right and/or left lower extremity.  For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should assess the severity of such disability as mild, moderate, moderately severe, or severe.

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

Considering all orthopedic and neurological findings, the examiner should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

The examiner should set forth all examination findings and test results, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notices of the date and time of the examination sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet.App. 268 (1998). 

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increased rating, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise adjudicate the matter in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority (to include consideration of whether staged rating of the disability, pursuant to Hart (cited above), is appropriate; whether the procedures for assignment of an extra-schedular rating, pursuant to 38 C.F.R. § 3.321(b)(1) are invoked; and whether any separate rating for radiculopathy of either lower extremity is warranted). 

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet.App. 369 (1999); Colon v. Brown, 9 Vet.App. 104, 108 (1996); Booth v. Brown, 8 Vet.App. 109 (1995); Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


